TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00669-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00670-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00671-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00672-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00673-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00674-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00675-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00676-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00677-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00678-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00679-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00680-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2020



                                        NO. 03-19-00681-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 21, 2019. Having

reviewed the record, the Court holds that Ira Richard Thrasher, Jr. has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.